PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/831,416
Filing Date: 5 Dec 2017
Appellant(s): LEBRON et al.



__________________
Wednesday Shipp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 5 October 2020 from which the appeal is taken have been modified by the Examiner’s Answer dated 3 June 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
NEW GROUNDS OF REJECTION
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado et al. (8,637,727) in view of Norcini et al. (7,534,880) and Weisman et al. (2015/0159330). 
With respect to claim 1, Maldonado discloses a nonwoven substrate, as disclosed in column 8, lines 57-60, comprising a first surface 200 and a second surface 300, as shown in figure 1A, wherein the first surface comprises a printed portion, as shown in figure 1B, comprising a curable ink, as disclosed in column 9, lines 52-65.
Maldonado discloses all aspects of the claimed invention with the exception of the printed portion having a Crosslinking Index of about 330 or less and an Ink Adhesion Rating (mineral oil) of about 1.30 of greater. 
With respect to the Crosslinking Index, Norcini discloses in column 14, lines 34-52, that the index of crosslinking of a curable ink is related the conversion percentage of the ink, and further discloses in column 12, lines 50-52 and 63-67, that the evaluation of the photocrosslinkable systems was done by determining the reactivity, through-cure, percentage of conversion and yellow and white indexes. In other words, results such as the percentage of conversion and the amount of curing of the ink are indicative of the 
With respect to the IAR of about 1.3 or greater, Weisman discloses a substrate having a printed portion and teaches that an IAR of greater than 1.5 indicates a desired level of resistance to ink rub off, as disclosed in paragraph [0396]. It would have therefore been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with an IAR (mineral oil) of about 1.5 or greater, as taught by Weisman, to achieve the predictable result of improved resistance to ink rub off.
With respect to claim 2, Maldonado discloses in column 9, lines 52-65, that the curable ink is an e-beam curable ink.
With respect to claim 3, Weisman teaches an IAR of greater than 2.5 in paragraph [0396]. It would have therefore been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of 
With respect to claim 4, Maldonado discloses in column 9, lines 52-65, that the curable ink is a UV-curable ink.
With respect to claim 5, it would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a Crosslinking Index of about 200 or less, since it has been held that where the general conditions of the claimed invention are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)).
With respect to claim 6, Maldonado discloses in column 13, lines 26-27, the ink comprises colors of cyan, magenta, and yellow.
With respect to claim 7, Maldonado shows in figure 2 that the curable ink is disposed in a graphic.
With respect to claim 8, Maldonado discloses an article comprising a topsheet 109, a backsheet 107, an absorbent core 108, and the nonwoven substrate 100, as shown in figure 3.
With respect to claim 9, Maldonado discloses in column 9, lines 1-2, that the nonwoven substrate has a thickness of 200 microns, and therefore inherently has an Ink Penetration depth of less than about 250 microns, since the ink cannot penetrate a depth that is greater than the thickness of the substrate.
With respect to claim 10, Maldonado discloses in column 9, lines 27-30, that the substrate has a basis weight in the range of 10-65 gsm.
With respect to claim 11, Maldonado discloses in column 9, lines 10-16, that the nonwoven substrate comprises polyolefin fibers.
With respect to claim 12, Maldonado discloses a nonwoven substrate, as disclosed in column 8, lines 57-60, comprising a first surface 200 and a second surface 300, as shown in figure 1A, wherein the first surface comprises a printed portion, as shown in figure 1B, comprising a curable ink, as disclosed in column 9, lines 52-65. 
Maldonado discloses all aspects of the claimed invention with the exception of the printed portion having a Crosslinking Index of about 330 or less and a ΔE* of about 10 or greater. 
With respect to the Crosslinking Index, Norcini discloses in column 14, lines 34-52, that the index of crosslinking of a curable ink is related the conversion percentage of the ink, and further discloses in column 12, lines 50-52 and 63-67, that the evaluation of the photocrosslinkable systems was done by determining the reactivity, through-cure, percentage of conversion and yellow and white indexes. In other words, results such as the percentage of conversion and the amount of curing of the ink are indicative of the amount, or index, of crosslinking achieved during the photopolymerisation process, and the percentage of conversion and curing depend on the amount of the crosslinking index. Therefore the crosslinking index is considered to be a result-effective variable. Since Maldonado is concerned with preventing rub-off and improving image quality of the printed portion, as disclosed in column 1, lines 53-59, Maldonado discloses the general conditions of the claimed invention. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a Crosslinking Index of about 330 or less, 
With respect to the ΔE* of about 7 or greater, Weisman discloses in paragraph [0398] that the ΔE* value indicates the perceptual difference between two colors. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a the ΔE* of about 7 or greater to achieve the predictable result of a graphic having colors that produce a perceptual difference between the graphic and the material on which it is printed.
With respect to claim 13, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a the ΔE* of about 12 to about 50 to achieve the predictable result of a graphic having colors that produce a perceptual difference between the graphic and the material on which it is printed.
With respect to claim 14, it would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a Crosslinking Index of about 200 or less, since it has been held that where the general conditions of the claimed invention are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05(II)).
With respect to claim 15, Maldonado discloses in column 9, lines 52-65, that the curable ink is an e-beam curable ink.
With respect to claim 16, Maldonado discloses an article comprising a topsheet 109, a backsheet 107, an absorbent core 108, and the nonwoven substrate 100, as shown in figure 3.
With respect to claim 17, Maldonado discloses a nonwoven substrate, as disclosed in column 8, lines 57-60, comprising a first surface 200 and a second surface 300, as shown in figure 1A, wherein the first surface comprises a printed portion, as shown in figure 1B, comprising a curable ink, as disclosed in column 9, lines 52-65. The nonwoven substrate has a thickness of 200 microns, as disclosed in column 9, lines 27-30, and therefore inherently has an Ink Penetration depth of less than about 250 microns, since the ink cannot penetrate a depth that is greater than the thickness of the substrate.
Maldonado discloses all aspects of the claimed invention with the exception of the printed portion having a Crosslinking Index of about 330 or less, an IAR (dry) of about 1.5 of greater, and a ΔE* of about 10 or greater. 
With respect to the Crosslinking Index, Norcini discloses in column 14, lines 34-52, that the index of crosslinking of a curable ink is related the conversion percentage of the ink, and further discloses in column 12, lines 50-52 and 63-67, that the evaluation of the photocrosslinkable systems was done by determining the reactivity, through-cure, percentage of conversion and yellow and white indexes. In other words, results such as the percentage of conversion and the amount of curing of the ink are indicative of the amount, or index, of crosslinking achieved during the photopolymerisation process, and the percentage of conversion and curing depend on the amount of the crosslinking index. Therefore the crosslinking index is considered to be a result-effective variable. 
With respect to the IAR of about 1.5 or greater, Weisman discloses a substrate having a printed portion and teaches that an IAR of greater than 1.5 indicates a desired level of resistance to ink rub off, as disclosed in paragraph [0396]. It would have therefore been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with an IAR (dry) of about 1.5 or greater, as taught by Weisman, to achieve the predictable result of improved resistance to ink rub off.
With respect to the ΔE* of about 10 or greater, Weisman discloses in paragraph [0398] that the ΔE* value indicates the perceptual difference between two colors. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the printed portion of Maldonado with a the ΔE* of about 10 or greater to achieve the predictable result of a graphic having different colors that have a perceptual difference between them.
With respect to claim 18, Maldonado discloses in column 9, lines 52-65, that the curable ink is an e-beam ink.
With respect to claim 19, Maldonado discloses in column 9, lines 52-65, that the curable ink is a UV ink.
With respect to claim 20, Maldonado discloses an article comprising a topsheet 109, a backsheet 107, an absorbent core 108, and the nonwoven substrate 100, as shown in figure 3.
(2) Response to Argument
	The New Grounds of Rejection above are made under the same statue and in view of the same prior art as the rejection set forth in the final Office action dated 5 October 2020. 
With respect to independent claims 1, 12, and 17, the prior art reference U.S. Patent 7,534,880 to Norcini et al. is relied upon to teach that the crosslinking index of a photopolymerisable ink is a result-effective variable. The New Grounds are intended to further clarify and elucidate the Examiner’s position that Norcini discloses that the crosslinking index is a result-effective variable that affects results such as the percentage of conversion, degree of curing, and white and yellow index, by referring to citations in Norcini that had not been referenced in the final Office action. With respect to claims 12 and 13, the rejection is modified to clarify that it would have been obvious to select colors for the graphics of U.S. Patent 8,637,727 to Maldonado et al. such that a ΔE* of greater than 7 is achieve between the graphic and the background material on which it is printed.

I.A. The Crosslinking Index is Not a Result-Effective Variable

In response to Appellant’s argument that the claimed crosslinking index and the prior art crosslinking index cannot be the same given the different methods by which they are determined, it is noted that the crosslinking index is a measure of the number of bonds, or crosslinks, that are present in the composition. The method of determining the number of crosslinks does not change the chemical structure being measured, and 

I.B. The Crosslinking Index Cannot be Established Through Routine Optimization
In response to Appellant’s argument that the crosslinking index cannot be determined through routine experimentation, it is noted that, as described in the paragraph above, the crosslinking index of the present claims and the crosslinking index of Norcini are not different metrics. The crosslinking index is a parameter that is known in the art, one of ordinary skill in the art with knowledge of polymerization processes would understand how to optimize the amount of crosslinking occurring in the photo-curable inks of the prior art. Appellant states that data shows various parameters working in synergy may contribute to achieving the claimed crosslinking index, but does not provide said data.

II. The Claimed ΔE* Limitations Are Not Taught
In response to Appellant’s argument that the claimed ΔE* limitations are not taught, it is noted that the ΔE* is a measure of the perceptual difference between printed colors. HunterLab of Reston, Va, created a system for measuring colors using parameters including the “total color difference” or ΔE to represent the difference between colors. Modifying the ΔE* value is therefore merely a modification of the hue or shade of the colors being measured. Appellant argues that the claimed ΔE* measures the difference between a printed portion and a non-printed portion. With respect to claims 12 and 13, the New Grounds of Rejection above address that selecting a color 
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/KIESHA R BRYANT/           Director, Art Unit 3700                                                                                                                                                                                             Conferees:
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                             
/DAVID DUFFY/           Quality Assurance Specialist, TC 3700                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),